ORDER **
Bunney v. Mitchell, 262 F.3d 973 (9th Cir.2001), applies retroactively, and in conjunction with the former California Rule of Court 24,1 effects a toll of the statute of limitations for Alfred W. Hebner IFs federal habeas corpus petition. Therefore, the decision of the district court is REVERSED and REMANDED for further proceedings consistent with this order.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The rule was amended effective January 1, 2003, and is codified at Cal. R. Ct. 29.4. The amended rule provides that denials of habeus petitions, and denials of review of court of appeal decisions, become "final on filing.” Cal. R. Ct. 29.4(b)(2).